DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-6 and 8-13 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Haddick (US 2013/0127980) did not have the amended claimed feature “a second end portion and two first accommodation slots, wherein the first end portion and the second end portion are respectively located on two opposite sides of the body, and the two first accommodation slots are respectively located at the first end portion and the second end portion; two pivot pieces, respectively connected to the first end portion and the second end portion, and respectively pivotally connected to the two opposite sides of the body; and two audio elements, respectively disposed in the two first accommodation slots, and respectively disposed between the first end portion and one of the two pivot pieces and between the second end portion and another of the two pivot pieces, wherein each of the two audio elements has a sound guide hole, and a position of the sound guide hole faces an ear of the user," as required by claim 1, and “a support arm set, having a first end portion and a second end portion respectively located on two opposite sides of the body; two pivot pieces, respectively connected to the first end portion and the second end portion, and respectively pivotally connected to the two opposite sides of the body; and two audio elements, respectively disposed between the first end portion and one of the two pivot pieces and between the second end portion and another of the two pivot pieces in a pivot manner, so that the two audio elements respectively rotate relative to the first end portion and the second end portion, wherein each of the two audio elements has a sound guide hole, and a position of the sound guide hole faces an ear of the user,”  as required by claim 13, when combined with all the limitations of claims 1 and 13 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 13 overcome the prior art of record. 
Upon further search, the prior art of records teaches various wearable speaker devices, for example: Jannard (US 2010/0238396), Jannard (US 2010/0253904), Miller et al. (US 2017/0235335), Bristol et al. (US 2018/0255386), and Fan (US 2014/0270316). However, the prior art of record fails to show “a second end portion and two first accommodation slots, wherein the first end portion and the second end portion are respectively located on two opposite sides of the body, and the two first accommodation slots are respectively located at the first end portion and the second end portion; two pivot pieces, respectively connected to the first end portion and the second end portion, and respectively pivotally connected to the two opposite sides of the body; and two audio elements, respectively disposed in the two first accommodation slots, and respectively disposed between the first end portion and one of the two pivot pieces and between the second end portion and another of the two pivot pieces, wherein each of the two audio elements has a sound guide hole, and a position of the sound guide hole faces an ear of the user," as required by claim 1, and “a support arm set, having a first end portion and a second end portion respectively located on two opposite sides of the body; two pivot pieces, respectively connected to the first end portion and the second end portion, and respectively pivotally connected to the two opposite sides of the body; and two audio elements, respectively disposed between the first end portion and one of the two pivot pieces and between the second end portion and another of the two pivot pieces in a pivot manner, so that the two audio elements respectively rotate relative to the first end portion and the second end portion, wherein each of the two audio elements has a sound guide hole, and a position of the sound guide hole faces an ear of the user,”  as required by claim 13, when combined with all the limitations of claims 1 and 13 respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651